 1   ACE C. VAN PATTEN, ESQ.
     Nevada Bar No. 11731
 2   TIFFANY & BOSCO, P.A.
 3   10100 West Charleston Blvd., Suite 220
     Las Vegas NV 89135
 4   Fax: (702) 258-8787
     Attorneys for Plaintiff
 5   14-73163
 6
                                 UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     U.S. BANK, NATIONAL ASSOCIATION,                Case No.: 2:15-CV-00287-APG-GWF
 9
10                 Plaintiff,
                                                         STIPULATION AND ORDER TO
11                                                        DISMISS WITH PREJUDICE
     vs.
12
     SFR INVESTMENTS POOL 1, LLC, a
13   Nevada Limited Liability Company; DOES 1
     through 10; and ROE BUSINESS ENTITIES
14   1 through 10, inclusive,
15
                   Defendants.
16
17           Plaintiff, U.S. Bank, National Association (“Plaintiff”), and Defendant, SFR
18   Investments Pool 1, LLC (“Defendant”) hereby stipulate and agree as follows:
19           IT IS HEREBY STIPULATED AND AGREED that the Complaint and all pending
20   claims are hereby dismissed with prejudice.
21           IT IS HEREBY STIPULATED AND AGREED that the Notice of Lis Pendens
22   recorded on April 21, 2015, in the Official Records of the Clark County Recorder as Instrument
23   No. 20150421-0000731, is expunged and is of no further force or effect.
24   /././
25   /././
26   /././
27   /././
28   /././


                                               -1-
 1
 2          IT IS FURTHER STIPULATED AND AGREED that each party shall bear its own
 3   attorneys fees and costs.
 4   DATED this 21st day of February, 2020.         DATED this 21st day of February, 2020.
 5   TIFFANY & BOSCO, P.A.                          KIM GILBERT EBRON
 6
 7   /s/ Ace C. Van Patten, Esq.                    /s/ Diana S. Ebron, Esq.
     Ace C. Van Patten, Esq.                        Diana S. Ebron, Esq.
 8   Nevada Bar No. 11731                           Nevada Bar No. 10580
 9   Attorneys for Plaintiff                        Attorneys for Defendant

10
                                              ORDER
11
            IT IS SO ORDERED.
12
                                               ____________________________________
13                                             UNITED STATES DISTRICT JUDGE
14                                             Dated: February 24, 2020.
                                               Dated: _________________________
15
     Respectfully submitted by:
16
     TIFFANY & BOSCO, P.A.
17
18
     /s/ Ace C. Van Patten, Esq.
19   Ace C. Van Patten, Esq.
20   Attorneys for Plaintiff

21
22
23
24
25
26
27
28


                                              -2-
